DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2-14 are cancelled.
Claims 41-45 are new.
Claims 1 and 15-45 remain pending.
Claims 1 and 15-45 are rejected.

Priority
	This Application is a 371 of PCT/US2018/067127 filed on 21 December 2018 which claims benefit of US 62/611,764 filed 29 December 2017.
	Priority is acknowledged and granted for each of claims 1 and 15-45 herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 august 2021 and 25 June 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings filed on 25 June 2020 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processor…..configured to:
detect respective peaks in a physiological waveform that represents physiological information collected from a subject over a period of time via at least one wearable device that comprises at least one physiological sensor and is worn by the subject; 
compute probabilities for the respective peaks based on predetermined data indicative of one or more conditions; 
select a subset of the respective peaks based on the probabilities thereof as representing more accurate physiological information for the subject; and 
generate a physiological assessment of the subject based on the subset of the respective peaks that was selected” in claim 15, lines 5-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The “processor” in claim 15 configured to performed the recited specific functions is interpreted under 35 USC §112(f) as a computer-implemented means plus function limitation since the “processor” is a generic placeholder that is coupled with functional language. 
MPEP section 2181 (II)(B) sets forth that for a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general-purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., “means for storing data”), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated: 
Those cases involved specific functions that would need to be implemented by programming a general-purpose computer to convert it into a special purpose computer capable of performing those specified functions. By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general-purpose computer without special programming. As such, it was not necessary to disclose more structure than the general-purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general-purpose processor. 

To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph claim limitation for a computer-implemented function must include the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999). The corresponding structure is not simply a general-purpose computer by itself but the special purpose computer as programmed to perform the disclosed algorithm. Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. Thus, the specification must sufficiently disclose an algorithm to transform a general-purpose microprocessor to the special purpose computer. See Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1241. (“Aristocrat was not required to produce a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions in order to satisfy 35 U.S.C. § 112 ¶ 6. It was required, however, to at least disclose the algorithm that transforms the general-purpose microprocessor to a ‘special purpose computer programmed to perform the disclosed algorithm.’” (quoting WMS Gaming, 184 F.3d at 1349, 51 USPQ2d at 1391.)) An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340, 86 USPQ2d at 1623; see also Intel Corp. v. VIA Techs., Inc., 319 F.3d 1357, 1366, 65 USPQ2d 1934, 1941 (Fed. Cir. 2003); In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir.1997); Typhoon Touch Inc. v. Dell Inc., 659 F.3d 1376, 1385, 100 USPQ2d 1690, 1697 (Fed. Cir. 2011); In re Aoyama, 656 F.3d at 1306, 99 USPQ2d at 1945. 
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417. 
In the instant case, the Specification does not describe the algorithm to “detecting respective peaks in a physiological waveform that represents physiological information”. However, algorithms for detecting peaks in physiological waveforms are known in the art.
The algorithm to “compute probabilities for the respective peaks based on predetermined data indicative of one or more conditions; 
select a subset of the respective peaks based on the probabilities thereof as representing more accurate physiological information for the subject; and 
generate a physiological assessment of the subject based on the subset of the respective peaks that was selected” is not sufficiently described in the Specification. See rejections under 35 USC § 112(a) and 35 USC §112(b) below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 is directed to a wearable device comprising a processor configured to “compute probabilities for the respective peaks based on predetermined data indicative of one or more conditions; select a subset of the respective peaks based on the probabilities thereof as representing more accurate physiological information for the subject; and generate a physiological assessment of the subject based on the subset of the respective peaks that was selected.”
As such, claim 15 is interpreted under 35 USC §112(f) as a computer-implemented means-plus-function limitation since it recites a generic placeholder that is coupled with functional language.
35 USC §112(f) requires that claim limitations for a computer-implemented function must include the computer/component and the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the specification. In the instant case, the Specification is devoid of any disclosure of a corresponding algorithm with step-by-step instructions to perform the specialized functions indicated above and therefore, to transform the general-purpose computer (processor/means for) into a special purpose computer programmed to perform the claimed functions. 
With regard to computing probabilities of peaks based on predetermined data indicative of one or more conditions, the Specification at paragraph 54 describes:
“Still referring to FIG. 1, Stage 2 illustrates example circuits and operations
configured to determine and assign a respective probability to each of the peaks that were detected or otherwise identified in Block 1.4 in accordance with some
embodiments of the present disclosure.”

Paragraph 56 describes that a detected peak may be assigned a higher or a lower probability based on the peak’s amplitude and local maxima in comparison to other peaks. However, assigning a probability based on peak amplitude or local maxima is not a computation of a probability based on predetermined data indicative of one or more conditions. 
With regard to the step of selecting a subset of peaks based on the probabilities representing more accurate physiological information, paragraph 62 describes:
“Block 3.1 provides circuits and related operations that select a subset of the peaks that either increase/maximize the probability (or reduce/minimize the not probability) that the peaks are valid.”

However, the Specification does not describe the algorithm to select said subset based on the computed probabilities representing more accurate physiological information and paragraph 62 does not describe what are the “operations” performed by the circuits to select a subset of peaks.
With regard to the step of generating a physiological assessment based on the subset of respective peaks, the Specification only provides an exemplary embodiment in which “R-R time series” are used to assess training effectiveness, controlled breathing and certain types of arrhythmia. See paragraph 65. However, the Specification does not describe an algorithm to generate a physiological assessment based on a subset of peaks selected based on computed probabilities.
The Specification does not demonstrate that the Applicant has made an invention that achieves the claimed function because the algorithm pertaining the step-by-step instructions to perform the specialized functions is not described with sufficient detail that one of ordinary skill in the art would conclude that the inventor had possession of the claimed invention. 
In light of the above, the claim lacks adequate written description for the required algorithm to transform the general-purpose computer into a special-purpose computer as required by 35 USC §112(f).
Claims 16-28 are rejected for depending on a rejected base claim.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 15-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A. Indefiniteness related to the invocation of 35 USC §112(f).
Claim limitation “processor…configured to detect respective peaks in a physiological waveform that represents physiological information collected from a subject over a period of time via at least one wearable device that comprises at least one physiological sensor and is worn by the subject, compute probabilities for the respective peaks based on predetermined data indicative of one or more conditions, select a subset of the respective peaks based on the probabilities thereof as representing more accurate physiological information for the subject; and generate a physiological assessment of the subject based on the subset of the respective peaks that was selected” in claim 15, lines 5-11 invokes 35 USC §112(f) as including computer-implemented means-plus function limitations.
35 USC§ 112(f) requires that claim limitations for a computer-implemented function must include the computer/component and the algorithm needed to transform the general-purpose computer or microprocessor disclosed in the Specification. In the instant case, the Specification is devoid of any disclosure of a corresponding algorithm with step-by-step instructions to perform the specialized functions of 1) computing  probabilities for the respective peaks based on predetermined data, 2) selecting a subset of the peaks based on the computed probabilities as representing more accurate physiological information and 3) generating a physiological assessment of the subject based on the subset of peaks required to transform the general-purpose computer (processor) into a special purpose computer programmed to perform the claimed functions. Since the algorithm needed to transform the general-purpose computer or microprocessor is not disclosed in the specification as required by 35 U.S.C. § 112(f) the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The metes and bounds of claim 1 with regard to the recitation of a “processor….configured to” perform the specialized functions of  “compute probabilities for the respective peaks based on predetermined data indicative of one or more conditions, select a subset of the respective peaks based on the probabilities thereof as representing more accurate physiological information for the subject; and generate a physiological assessment of the subject based on the subset of the respective peaks that was selected” are unclear . Claim 1 fails to particularly point and distinctly claim the algorithms, structures, or step-by-step instructions for performing the specialized functions of computing probabilities, selecting a subset of peaks based on the probabilities and generating a physiological assessment based on the subset of peaks. The term probability is interpreted based on its plain and ordinary meaning within the field of statistics as a number that reflects the chance or the likelihood that a particular event will occur. The Specification does not provide a specific definition of the term probability, nor does it provide the necessary and sufficient steps which must be performed on the respective peaks based on predetermined data in order to achieve the desired probabilities, select the subset of peaks based on the probabilities and generate a physiological assessment based on the subset of peaks. One of skill in the art would not be appraised of the algorithm required to compute the required probabilities and, would not be appraised of the algorithm to select a subset of peaks based on said probabilities and generate a physiological assessment based on the subset of peaks because the Specification is devoid of any disclosure of a corresponding algorithm with step-by-step instructions to perform the specialized functions indicated above and therefore, to transform the general-purpose computer (processor/means for) into a special purpose computer programmed to perform the claimed functions 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
B. Claim Rejections pertaining indefinite language in the claims
The metes and bound of claim 1 with regard to the recitation in lines 8-9 of “computing probabilities for the respective peaks based on predetermined data indicative of one or more conditions” are unclear. The claim fails to clearly set forth what the probabilities being computed pertain to and the claim fails to clearly set forth how to calculate probabilities based on predetermined data indicative of one or more conditions. Further, the claim fails to clearly set forth what is intended to be encompassed by the term “predetermined data indicative of one or more conditions” and what these conditions pertain to. 
Firstly, the term probability is interpreted based on its plain and ordinary meaning within the field of statistics as a number that reflects the chance or the likelihood that a particular event will occur. Herein, the claim fails to clearly set forth what is the event for which the probabilities are being computed. The recitation in claim 1 that the probability is “for the respective peaks” does not clarify this issue because the claim fails to set forth what aspect of a peak is the probability being computed for or, what aspect of a peak represents an event for which a probability can be computed. There are no events associated with the peaks for which a probability can be computed. One of skill in the art would not understand how to compute probabilities for peaks because the skilled artisan would recognize that a peak is a feature of a signal, it is not inherently associated with an event and, without specifying what aspect of said peak is the probability related to it is not possible to carry out the recited computation. Further, the skilled artisan would understand the computation of a probability as a ratio of the number of favorable outcomes to the total number of outcomes of an event. Since the claim does not recite what aspect of a peak is related to an event for which a desired outcome is sought, the skilled artisan would not know for what is the probability being computed for. Further, the skilled artisan would not know how to compute a probability based on predetermined data indicative of a condition because the claim fails to clearly set forth what the predetermined data encompasses, how does this data relate to the information required to calculate a probability and the claim does not clearly set forth how to calculate a probability based on predetermined data indicative of a condition.
Secondly, the term “condition” is not defined in the Specification. The plain and ordinary meaning of this term is a particular state of being or existence (See  collinsdictionary.com/dictionary/english/condition). Within its scope, the term “condition” can include any possible known condition related to a state of existence including non-medical related conditions such as environmental, social, economic and political conditions, medical related conditions such as states of health or disease of any organ or body part and mental and psychological conditions to name a few. As such, the “predetermined data indicative of one or more conditions” can include within its scope any subjective or objective data pertaining the various conditions of the state of existing above mentioned. It is unclear how the steps of the claimed method are to apply to “predetermined data indicative of one or more conditions” and what “predetermine data indicative of one or more conditions” is intended to fall within the scope of the claim.
The term “more accurate” in claim 1 is a relative term which renders the claim indefinite. The term “more accurate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In claim 1 it is unclear what aspect of the physiological information is to be compared, and how to determine whether the physiological information is more accurate or not. The Specification fails to provide any guidance on what a “more accurate” physiological information constitutes nor can “more accurate” physiological information can be ascertained from the Specification, since there is no disclosure of any value of percentage or any other metric of the term “more accurate”.
The metes and bounds of claim 1 with regard to the recitation in lines 10-11 of “selecting a subset of the respective peaks based on the probabilities thereof as representing more accurate physiological information for the subject” are unclear.
The claim fails to particularly point and distinctly claim a set of respective peaks and therefore it is not clear from where is the subset of respective peaks being selected from. Further, the recitation that the subset is based on “probabilities thereof” is unclear as to whether the probabilities pertain to the computed probabilities of the “respective peaks” recited in lines 8-9 or, to probabilities of other events or, to probabilities of the “subset of peaks”. Finally, the claim is unclear as to whether it is the “subset of respective peaks” or the “probabilities” the element “representing more accurate physiological information for the subject”. The claim fails to clearly set forth that accuracy of physiological information is determined and the claim fails to clearly set forth what is intended to be encompasses by the term of degree “more accurate”.
Firstly, with regard to the recitation of “selecting a subset of the respective peaks based on the probabilities thereof”, a person of ordinary skill in the art would not know from what is the subset of the respective peaks being selected from because the claim fails to set forth at least one set of peaks from which said subset can be selected. One of skill in the art would not be able to select the recited “subset of respective peaks” because the claim fails to particularly point and distinctly claim what aspect of the “probabilities” provides the criteria for the selection. This lack of clarity stems, in part, from the indefiniteness of the step of “computing probabilities”. See above. Since it is not clear what the computed probabilities relate to, the skilled artisan would not be able to determine how to use the “probabilities” to select a subset of peaks. Finally, the skilled artisan would not be able to elucidate whether it is the subset of peaks or the probabilities be the element “representing more accurate physiological information for the subject” because neither the subset of peaks not the probabilities are recited as being related to the physiological information of the subject. 
Secondly, with regard to the recitation of “representing more accurate physiological information for the subject”, the skilled artisan would not be able to determine what constitutes “more accurate” physiological information because the claim does not recite a step of determining accuracy of the physiological information and therefore the skilled artisan would not have a reference point from which to assess what constitutes “more” accurate physiological information. Further, the term “more accurate” in claim 1, line 11 is a relative term which renders the claim indefinite. The term “more accurate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 does not clearly set forth the standard or metric to determine a “more accurate physiological information”. It is unclear how the “more accurate physiological information” is intended to affect the selection of a subset of peaks.
The metes and bounds of claim 1 with regard to the recitation in lines 12-13 of “generating a physiological assessment of the subject based on the subset of the respective peaks that was selected” are unclear.
The claim fails to clearly set forth how to generate a physiological assessment based on a subset of peaks. The Specification does not define the term “physiological assessment”. The broadest reasonable interpretation of this term based on it plain meaning is an evaluation of the physiology of a subject, and the term “physiology” within its scope can encompass any normal function of living organisms and their parts. There is no clear link between the subset of peaks and the physiology of a subject. Knowledge of how the subset of peaks are related to the physiology of the subject and what is intended to fall within the term “physiological” is needed to understand how to perform the recited “physiological assessment”. A person of ordinary skill in the art would not know what aspect of a subset of peaks to use in order to generate a “physiological assessment” because  the claim fails to clearly set forth the relationship between the subset of peaks and the normal function of the body of a subject and, because the claim fails to particularly point and distinctly claim which normal functions of the body of a subject (physiology) are intended to fall within the scope of the claim to generate the recited physiological assessment.
Independent claim 15 recites a wearable device comprising a sensor and a with a processor, wherein the processor is configured to perform the same functions as the ones recited in claim 1 and therefore, claim 15 is indefinite for the same reasons as claim 1.
Independent claim 29 recites a physiological signal processing device comprising processor configured to perform the same functions as the ones recited in claim 1 and therefore, claim 29 is indefinite for the same reasons as claim 1.
Independent claim 30 recites a computer program product comprising instructions that cause a processor to perform the same functions as the ones recited in claim 1 and therefore, claim 15 is indefinite for the same reasons as claim 1.
The metes and bounds of claim 15 with regard to the recitation of “a processor coupled to the sensor, wherein the processor is configured to detect respective peaks in a physiological waveform representing the physiological information” are unclear. The claim fails to clearly set forth the relationship between the physiological waveform and the measured or detected physiological information and, the claim fails to clearly set forth what is the source of the “physiological waveform”. Claim 15, lines 2-4 recites: “at least one physiological sensor configured to detect and/or measure physiological information from a subject over a period of time when the wearable device is worn by the subject”. The claim does not recite that the recited device is configured to acquire a physiological waveform and the claim does not recite that the detected or measured physiological information is related to a physiological waveform. A person of ordinary skill in the art would not understand how a physiological waveform can represent measured or detected physiological information when there is not clear relationship between the physiological waveform and the physiological information. Further, the skilled artisan would not know where is the waveform originating from and would not be able to determine whether the claim requires an artificially generated waveform, a pre-stored or predetermined waveform or a waveform measured from the subject.  
The metes and bounds of claim 16 with regard to the recitation that the “processor is configured to select the subset of the respective peaks by determining combinations comprising sequences of peaks among the respective peaks over the period of time, and identifying one of the combinations based on a sum of the probabilities of the sequences of peaks thereof as the subset” are unclear. The claim fails to clearly set forth what do the determined “combinations” pertain to, the claim fails to clearly set forth what is the relationship between the determined “combinations” and the selected “subset of peaks” and the claim fails to particularly point and distinctly claim that probabilities of sequences of peaks are being determined. The plain and ordinary meaning of the term combination is an arrangement of elements or object. Herein the claim fails to set forth what is the nature of the object or elements being combined to arrive the recited “combinations”. The claim only recites that the combinations comprise but does not specify what is being combined to arrive at said combinations. Further it is not clear from the claim whether the combinations constitute the “subset of peaks” being selected peaks or whether these combinations are related to sequences of peaks not related to the subset of peaks.  Finally, claim 15, from which claim 16 depends recites that the probabilities are computed for peaks. There is no recitation in the claim that the probabilities are computed for sequences of peaks which renders the claim indefinite as to what is the source of the data being summed. A person of ordinary skill in the art would not know what is being combined to arrive at the required combinations comprising sequences of peaks and therefore would not be able to select the subset of peaks. One of skill in the art would not understand whether the combinations are intended to constitute the “subset of peaks” because the claim does not clearly set forth what is the relationship between the determined combinations and the selected subset of peaks. Further, one of skill in the art would not know how to identify the combinations based on a sum of the probabilities of the sequences of peaks because the claim fails to particularly point and distinctly claim that probabilities are calculated for sequences of peaks.
The metes and bounds of claim 17 are unclear with regard to the recitation that “some of the sequences of peaks comprise non-consecutive peaks.” The claim is unclear as to how can a sequence of peaks comprise non-consecutive peaks. The dictionary meaning of the term non-consecutive is not being in a sequence (see “Nonconsecutive.” Merriam-Webster.com Dictionary, Merriam-Webster, www.merriam-webster.com/dictionary/nonconsecutive). The claim recites two concepts which are mutually exclusive since peaks in a sequence cannot comprise peaks not being in a sequence. A person of ordinary skill in the art would not understand what is intended to be encompassed by a sequence or sequences of peaks which are not in a sequence.
The metes and bounds of claim 20 are unclear with regard to the recitation that “the predetermined data is derived from the physiological waveform”. The claim fails to particularly point and distinctly claim how the “predetermined data” is derived from a physiological waveform and the claim fails to clearly set forth what is intended to be encompassed by the “predetermined data”. The Specification describes at paragraph 25 describes that “the physiological waveform may be a photoplethysmogram (PPG) signal, and the predetermined data may be a heart rate value, motion data detected by an accelerometer, and/or energy response signal data.” However, this is not a special definition and is limited to the embodiment of predetermined data when the physiological waveform is a PPG signal. Further, while the claims are read in light of the Specification, limitations of the Specification should not be imported into the claims. Since claim 15, lines 7-8 from which claim 20 directly depends, recites that the predetermined data is indicative of one or more conditions, the broadest reasonable interpretation of claim 20 is that it requires that the predetermined data be indicative of one or more conditions and, be derived from the physiological waveform. However, since the claim does not clearly set forth what the term “conditions” is intended to encompass (see rejection of claim 15 above) it is unclear what constitutes “predetermined data”. A person of ordinary skill in the art would not know how to derive predetermined data from a physiological waveform because the claim fails to particularly point and distinctly claim what constitutes the predetermined data, the claim fails to particularly point and distinctly claim from which physiological waveform is the predetermined conditions derived and the claim fails to particularly point and distinctly claim the how to derive said predetermined data.
The metes and bounds of claim 21 with regard to the recitation that “the physiological waveform comprises a photoplethysmogram (PPG) signal, and wherein the predetermined data comprises a heart rate value, motion data detected by an accelerometer, and/or energy response signal data” are unclear. Claim 21 depends from claim 15 which recites that the processor is configured to detect peaks in a physiological waveform and compute probabilities for the respective peaks based on the predetermined data indicative of one or more conditions.  As such, the broadest reasonable interpretation of claim 21 is that it requires detecting peaks in a PPG signal and computing probabilities of the said peaks based on a heart rate value, motion data detected by an accelerometer, and/or energy response signal data. The claim fails to clearly set forth how to compute a probability of a PPG signal peak based on a heart rate value, motion data detected by an accelerometer, and/or energy response signal data. This lack of clarity stems, in part, for the lack of clarity pertaining what constitutes a computation of a probability based in predetermined data. See rejection of claim 15 above. Since the claim does not recite what encompasses a probability of a peak and the claim does not recite how is this probability being computed, it is not possible to determine how a heart rate value, motion data detected by an accelerometer, and/or energy response signal data are being used to compute the probability of a PPG signal peak. A person of ordinary skill in the art would not understand how to compute a probability of a PPG peak based on any of a heart rate value, motion data detected by an accelerometer, and/or energy response signal data because the claim fails to clearly set forth how to use any of heart rate, motion and/or energy to compute a probability of a PPG peak and what constitutes a probability of a PPG peak.
The metes and bounds of claim 21 with regard to the recitation that the “predetermined data comprises a heart rate value, motion data detected by an accelerometer, and/or energy response signal data” are unclear. Claim 21 depends from claim 15 which at lines 7-8 recites that the “predetermined data is indicative of one or more conditions”. Claim 21 is unclear because it fails to clearly set forth what conditions are any of “heart rate value, motion data detected by an accelerometer, and/or energy response signal data” indicative of. This lack of clarity is derived, in part, from the lack of clarity pertaining what is intended to be encompasses by the term “conditions”. See rejection of claim 15 above. A person of ordinary skill in the art would not understand how any of heart rate value, motion data detected by an accelerometer, and/or energy response signal data can provide an indication of a condition because the claim fails to particularly point and distinctly claim what is intended to be encompassed by the term “conditions.”
The metes and bounds of claim 21 with regard to the recitation of the term “energy response signal data” are unclear. The claim does not clearly set forth what aspect of “energy” and for which type of “energy” is the recited signal responsive to.. The art in the field recognizes the power as a parameter related to a PPG signal. See Kim, H. et al; “Fast and Robust Real-Time Estimation of Respiratory Rate from Photoplethysmography”, Sensors 2016, 16, 1494, pg. 1-10. The term “energy response” within the context of a PPG signal is not a term of art and the Specification fails to provide a specific definition for this term. A person of ordinary skill in the art would not understand the meaning of this term because the claim fails to particularly point and distinctly claim what is this term intended to set forth.
The metes and bounds of claims 22 and 36 with regard to the recitation that “the more accurate physiological information comprises an R-R time-series including consecutive R-R intervals therein” are unclear. The claims fail to clearly set forth what aspect of an “R-R time-series including consecutive R-R intervals” provides a more accurate physiological information. The lack of clarity of this recitation is based, in part, on the indefiniteness of the term of degree “more accurate” and also on the lack of clarity of what is intended to be encompassed by “physiological information”. See rejection of claims 15 and 30 above.  One of skill in the art would not understand how an “R-R time-series” can reasonably be representative of “more accurate physiological information” because the claims fail to particularly point and distinctly claim what is intended to be encompassed by “more accurate physiological information”, the claims fail to clearly set forth what is the relationship between the “R-R time-series” and the physiological information for which more accuracy is sought and the claims fail to particularly point and distinctly claim how to obtain an “R-R time-series” that provides more accurate physiological information.
The metes and bounds of claim 22 with regard to the recitation of “R-R time series” are unclear. Claim 22 depends from claim 21 which depends from claim 15. Claim 15 recites that that the processor detects peaks in a physiological waveform and claim 21 limits the waveform to a PPG signal. The claim fails to particularly point and distinctly claim how to obtain an R-R time series including consecutive R-R intervals from a PPG signal. The Specification at paragraph 48 describes the term “R-R interval” as follows:
“The term "RRi" refers to the "R-R interval " which is the time interval between consecutive R-wave peaks seen on an electrocardiogram (ECG), and when used in embodiments of the present disclosure, may further include the series of intervals between peaks due to blood flow in a photoplethysmogram (PPG) of a subject (often called “PPi” or “pulse-to-pulse interval”). 

One of ordinary skill in the art would not know what is the relationship between the recited “R-R interval” and the PPG signal because an “R-R interval” is a feature of an ECG signal and the claim is explicitly limited to a PPG signal. One of skill would not understand how an “R-R interval” can be associated PPG signal because the claim fails to particularly point and distinctly claim how to obtain an R-R interval from a PPG signal.
The metes and bounds of claim 22 with regard to the recitation that the “processor is configured to generate a physiological assessment by determining whether a heart rate variability metric for the subject is within a predetermined range, wherein the heart rate variability metric is calculated based on a group of the consecutive R-R intervals for the subject” are unclear. The claim fails to particularly point and distinctly claim a positive active step of determining or calculating a “heart rate variability metric”  for the subject , the claim fails to clearly set forth what is intended to be encompassed by a “heart rate variability metric” and the claim fails to particularly point and distinctly claim how to generate a physiological assessment based on whether a “heart rate variability metric” is within a predetermined range.  Claim 22 recites that the heart rate variability metric is calculated based on consecutive R-R intervals, however the claim fails to clearly set forth what aspect of these “R-R intervals” are used to calculate the metric, what this calculation encompasses and how is this metric used to “generate a physiological assessment”. The relationship between the recited metric and the physiology of a subject is not set forth in such a way that one of skill in the art would understand how to use the heart rate variability metric to generate a physiological assessment. The lack of clarity of this recitation is based, in part, on the indefiniteness of the term “physiological assessment”. One of skill in the art would not know how to generate the physiological assessment based on a heart rate variability metric because the claim fails to particularly point out and distinctly claim how to calculate said metric and how the determination of a heart rate variability metric being within a range can be used to generate a physiological assessment.  
In claim 23 there is lack of antecedent basis in the claim for “the data indicative of the predetermined data” as there is no recitation in neither claim 15 nor claim 21 nor 22, from which claim 23 depends, “a data indicative of the predetermined data”. The lack of antecedent basis makes the metes and bounds of claim 23 unclear as to what aspect of claim 15, 21 or 22 is claim 23 further limits.
The metes and bounds of claim 23 with regard to the recitation that “the data indicative of the predetermined data comprises a heart rate value generated based on frequency domain analysis different from that used to provide the R-R time-series.” The claim fails to particularly point and distinctly claim that the R-R time series are provided via a frequency domain analysis and the claim fails to clearly set forth what is being analyzed by the frequency domain analysis to generate the heart rate value. One of skill in the art would not understand how to generate the recited heart rate value because there is no recitation in the claim that a frequency domain analysis is used to provide an R-R time series and would not be -appraised on how to determine which frequency domain analysis is required and how to ascertain that the frequency domain analysis for generating the heart rate value is different from the one used to provide the “R-R time series”. Further, one of skill in the art would not understand to what signal or information is the frequency domain analysis applied to generate the heart rate.  
In claim 24 there is lack of antecedent basis in the claim for “to determine the probabilities”. Claim 15, lines 6-7 from which claim 24 depends, recites that the processor is configured to compute the probabilities. The lack of antecedent basis in the claim renders the claim indefinite as to what is the difference between computing and determining probabilities. The Specification does not provide differing ways to compute or determine probabilities and it is unclear whether one of skill would be apprised as to what calculations should be performed when “computed” is recited, as opposed to when “determined” is recited.  If the terms are intended to encompass the same computation, it is strongly suggested that a single term be used within the claims. 
The metes and bounds of claim 24 with regard to the recitation that “the processor is configured to determine the probabilities by computing initial probabilities for the respective peaks based on amplitudes thereof, and computing weighted or normalized probabilities for the respective peaks based on the amplitudes thereof relative to adjacent peaks of the respective peaks” are unclear. The claim fails to clearly set forth what the initial probabilities being computed pertain to and the claim fails to clearly set forth how to compute initial probabilities based on “amplitudes thereof”. Further, the claim fails to clearly set forth how to weight a probability of a peak based on amplitudes of adjacent peaks or how to normalize probabilities based on amplitudes of adjacent peaks.
Firstly, the term probability is interpreted based on its plain and ordinary meaning within the field of statistics as a number that reflects the chance or the likelihood that a particular event will occur. Herein, the claim fails to clearly set forth what is the event for which the initial probabilities are being computed. The recitation in claim 24 that the probability is “for the respective peaks” does not clarify this issue because the claim fails to set forth what aspect of a peak is the probability being computed for or, what aspect of a peak represents an event for which a probability can be computed. There are no events associated with the peaks for which an initial probability can be computed. One of skill in the art would not understand how to compute initial probabilities for peaks because the skilled artisan would recognize that a peak is a feature of a signal, it is not inherently associated with an event and, without specifying what aspect of said peak is the initial probability related to it is not possible to carry out the recited computation. Further, the skilled artisan would understand the computation of a probability as a ratio of the number of favorable outcomes to the total number of outcomes of an event. Since the claim does not recite what aspect of a peak is related to an event for which a desired outcome is sought, the skilled artisan would not know for what is the initial probability being computed for. Further, the skilled artisan would not know how to compute an initial probability based on amplitudes because the claim fails to clearly set forth what aspect of the amplitude of a peak is being used to compute a probability. The skilled artisan would recognize that the amplitude of encompasses a value reflecting the magnitude of said peak and would not know how to use this value to compute an initial probability because the claim does not clearly set forth how to calculate an initial probability based on an amplitude. Secondly, the claim fails to clearly set forth how to weight probabilities based on amplitudes relative to adjacent peaks of the respective peaks and how to normalize probabilities based on amplitudes relative to adjacent peaks of the respective peaks. The claim fails to clearly set forth what aspect of the peak for which the weighted or normalized probabilities is being considered in relation or proportion (relative to) to adjacent peaks to provide the computed or normalized probabilities. It is not clear how does adjacency of a peak to another peak is being used to weight or normalize probabilities. The skilled artisan would not know how to compute weighted or normalized probabilities because the claim fails to clearly set forth how to weight the probabilities based on adjacency to other peaks, what constitutes the weight applied to the probabilities, how to normalize probabilities based on adjacency to other peaks. This lack of clarity is derived, in part, from the indefiniteness of what constitutes an “initial probability”, what the “initial probabilities” pertain to and how are they determined. 
The metes and bounds of claim 25 with regard to the recitation that “the processor is further configured to determine the probabilities by computing probabilities for respective intervals that include two or more of the respective peaks, wherein the respective intervals occur over the period of time, and determining the probabilities based on the weighted or normalized probabilities for the respective peaks and the probabilities for the respective intervals” are unclear. The claim fails to clearly set forth that “respective intervals” are being identified or determined, the claim fails to clearly set forth what is an interval that includes two or more peaks and the claim fails to clearly set forth how to compute probabilities for an interval. The plain an ordinary meaning of the term “interval” is a time or space that occurs between events. A probability for an interval cannot be calculated because there are no events associated with said interval and an interval per se is not an event. A person of ordinary skill in the art would not know how to determine a probability for an interval because one of skill would understand that a probability is a number that reflects the likelihood that an event will occur and the interval recited in claim 25 is not an event for which a probability can be calculated. In addition, claim 25 is indefinite for at least the same reasons as claims 15 and 24 with regard the recitation of determining the probabilities and determining the probabilities based on weighted or normalized probabilities.
The metes and bounds of claim 26 with regard to the recitation that “the weighted or normalized probabilities are based on a Gaussian distribution” are unclear. The claim fails to particularly point and distinctly claim positive active steps to solve for a Gaussian distribution for the recited probabilities. A person of ordinary skill in the art would not necessarily understand the relationship between the weighted or normalized probabilities and the recited Gaussian distribution and would not be able to determine what aspect of the computer “weighted or normalized” probabilities are based on a Gaussian distribution. 
The metes and bounds of claim 27 are unclear with regard to the recitation that “the physiological waveform is a time-domain waveform or a frequency-domain waveform.” The claim fails clearly set forth how can a physiological waveform per se can be a time-domain waveform or a frequency-domain waveform. The Specification does not provide a special definition of the term “physiological waveform”. The plain meaning of a “waveform” is a representation of how a parameter or quantity values over time. As such, the broadest reasonable interpretation of a physiological waveform is a representation of how a physiological parameter varies over time. While a physiological waveform may comprise time and frequency components it cannot be a time-domain or a frequency domain waveform. Time-domain and frequency domain are forms of waveform analysis. A person of ordinary skill in the art would not know what aspect of the physiological waveform is being limited by claim 27 by the recitation that said waveform is a time-domain or a frequency-domain waveform. One of skill would recognize that “time-domain waveforms” or “frequency-domain waveforms” are not terms of art.
Claim 30, lines 1-5 recites: “A computer program product for physiological signal processing, the computer program product comprising:
a non-transitory computer readable medium having computer program instructions stored therein that, when executed by at least one processor, causes the at least one processor to perform operations comprising…”
The metes and bounds of claim 30 are unclear. The recitation that a computer program product comprises a non-transitory computer readable medium is unclear because a computer program product reads on carrier waves which are non-transitory propagating signals (in re Nuijten, Federal Circuit, 2006). A program is a non-tangible element and cannot comprise a non-transitory computer readable medium. 
A person of ordinary skill in the art would not know whether the claim is intended to recite a “computer program product” or a “non-transitory computer readable medium.” If the claims intended to set forth a non-transitory computer readable medium having computer program instructions stored therein, it is strongly suggested that the claim be amended to recite in the preamble “A non-transitory computer readable medium having computer program instructions stored therein that, when executed by at least one processor, cause the at least one processor….”.
The metes and bounds of claims 31 and 37 with regard to the recitation that the “selecting the subset of the respective peaks comprises determining combinations comprising sequences of peaks among the respective peaks over the period of time, and identifying one of the combinations based on a sum of the probabilities of the sequences of peaks thereof as the subset” are unclear. The claims fail to clearly set forth what do the determined “combinations” pertain to, the claims fail to clearly set forth what is the relationship between the determined “combinations” and the selected “subset of peaks” and the claims fail to particularly point and distinctly claim that probabilities of sequences of peaks are being determined. The plain and ordinary meaning of the term combination is an arrangement of elements or object. Herein the claim fails to set forth what is the nature of the object or elements being combined to arrive the recited “combinations”. The claims only recite that the combinations comprise but does not specify what is being combined to arrive at said combinations. Further, it is not clear from the claims whether the combinations constitute the “subset of peaks” being selected peaks or whether these combinations are related to sequences of peaks not related to the subset of peaks.  Finally, claims 29 and 30, from which claims 31 and 37 depend, recite that the probabilities are computed for peaks. There is no recitation in claims 29 and 30 that the probabilities are computed for sequences of peaks which subsequently renders claims 31 and 37 indefinite as to what is the source of the data being summed. A person of ordinary skill in the art would not know what is being combined to arrive at the required combinations comprising sequences of peaks and therefore would not be able to select the subset of peaks. One of skill in the art would not understand whether the combinations are intended to constitute the “subset of peaks” because the claims do not clearly set forth what is the relationship between the determined combinations and the selected subset of peaks. Further, one of skill in the art would not know how to identify the combinations based on a sum of the probabilities of the sequences of peaks because the claims fail to particularly point and distinctly claim that probabilities are calculated for sequences of peaks.
The metes and bounds of claims 32 and 38 are unclear with regard to the recitation that “some of the sequences of peaks comprise non-consecutive peaks.” The claims are unclear as to how can a sequence of peaks comprise non-consecutive peaks. The dictionary meaning of the term non-consecutive is not being in a sequence (see “Nonconsecutive.” Merriam-Webster.com Dictionary, Merriam-Webster, www.merriam-webster.com/dictionary/nonconsecutive). The claims recite two concepts which are mutually exclusive since peaks in a sequence cannot comprise peaks not being in a sequence. A person of ordinary skill in the art would not understand what is intended to be encompassed by a sequence or sequences of peaks which are not in a sequence ad would not understand what are claims 32 and 38 providing limitations for.
The metes and bounds of claims 33 and 39 with regard to the recitation of “computing initial probabilities for the respective peaks based on amplitudes thereof, and computing weighted or normalized probabilities for the respective peaks based on the amplitudes thereof relative to adjacent peaks of the respective peaks” are unclear. The claims fail to clearly set forth what the initial probabilities being computed pertain to and the claims fail to clearly set forth how to compute initial probabilities based on “amplitudes thereof”. Further, the claims fail to clearly set forth how to weight a probability of a peak based on amplitudes of adjacent peaks and how to normalize probabilities based on amplitudes of adjacent peaks.
Firstly, the term probability is interpreted based on its plain and ordinary meaning within the field of statistics as a number that reflects the chance or the likelihood that a particular event will occur. Herein, the claim fails to clearly set forth what is the event for which the initial probabilities are being computed. The recitation in claims 33 and 39 that the probability is “for the respective peaks” does not clarify this issue because the claims fail to set forth what aspect of a peak is the probability being computed for or, what aspect of a peak represents an event for which a probability can be computed. There are no events associated with the peaks for which an initial probability can be computed. One of skill in the art would not understand how to compute initial probabilities for peaks because the skilled artisan would recognize that a peak is a feature of a signal, it is not inherently associated with an event and, without specifying what aspect of said peak is the initial probability related to it is not possible to carry out the recited computation. Further, the skilled artisan would understand the computation of a probability as a ratio of the number of favorable outcomes to the total number of outcomes of an event. Since the claims do not recite what aspect of a peak is related to an event for which a desired outcome is sought, the skilled artisan would not know for what is the initial probability being computed for. Further, the skilled artisan would not know how to compute an initial probability based on amplitudes because the claims fail to clearly set forth what aspect of the amplitude of a peak is being used to compute a probability. The skilled artisan would recognize that the amplitude of encompasses a value reflecting the magnitude of said peak and would not know how to use this value to compute an initial probability because the claims do not clearly set forth how to calculate an initial probability based on an amplitude. Secondly, the claims fail to clearly set forth how to weight probabilities based on amplitudes relative to adjacent peaks of the respective peaks and how to normalize probabilities based on amplitudes relative to adjacent peaks of the respective peaks. The claims fail to clearly set forth what aspect of the peak for which the weighted or normalized probabilities is being considered in relation or proportion (relative to) to adjacent peaks to provide the computed or normalized probabilities. It is not clear how does adjacency of a peak to another peak is being used to weight or normalize a probability. The skilled artisan would not know how to compute weighted or normalized probabilities because the claims fail to clearly set forth how to weight the probabilities based on adjacency to other peaks, what constitutes the weight applied to the probabilities, how to normalize probabilities based on adjacency to other peaks. This lack of clarity is derived, in part, from the indefiniteness of what constitutes an “initial probability”, what the “initial probabilities” pertain to and how are they determined. 
The metes and bounds of claims 34 and 40 with regard to the recitation of “computing probabilities for respective intervals that include two or more of the respective peaks, wherein the respective intervals occur over the period of time, and determining the probabilities based on the weighted or normalized probabilities for the respective peaks and the probabilities for the respective intervals” are unclear. The claims fail to clearly set forth that “respective intervals” are being identified or determined, the claims fail to clearly set forth what is an interval that includes two or more peaks and the claims fail to clearly set forth how to compute probabilities for an interval. The plain and ordinary meaning of the term “interval” is a time or space that occurs between events. A probability for an interval cannot be calculated because there are no events associated with said interval and an interval per se is not an event. A person of ordinary skill in the art would not know how to determine a probability for an interval because one of skill would understand that a probability is a number that reflects the likelihood that an event will occur and the interval recited in claims 34 and 40 is not an event for which a probability can be calculated. In addition, claims 34 and 40 are indefinite for at least the same reasons as claims 29, 30, 33 and 39 with regard the recitation of determining the probabilities and determining the probabilities based on weighted or normalized probabilities.
In claim 35 line 3, there is lack of antecedent basis in the claim for “the output including the subset of the respective peaks that was selected” as there is no recitation in claim 29, from which claim 35 depends for an output including the subset of the respective peaks that were selected. To obviate this rejection it is suggested that the claim be amended to recite “an” output.
The metes and bounds of claim 35 with regard to the recitation of “generating a physiological assessment of the subject based on the output including the subset of the respective peaks that was selected” are unclear. The claim fails to particularly point and distinctly claim that an output including the subset of peaks being provided or generated and the claim fails to clearly set forth how the output including the subset of peaks is used to generate a physiological assessment. Further, claim 29 from which claim 35 depends already recites generating a physiological assessment based on the subset of peaks. See lines 14-15. It is unclear what is the difference between the physiological assessment recited in claim 29 and the physiological assessment recited in claim 35. The “output” recited in claim 35 is not sufficiently described such that one of skill in the art would understand how is said output being used to generate the physiological assessment and what the difference between the physiological assessment recited in claim 29 and the physiological assessment recited in claim 35 is. 
The metes and bounds of claim 41 are unclear. Claim 41 defines the predetermined data as including motion data and adds that the computing probabilities for the respective peaks “is based on whether a section of the physiological waveform comprising the respective peaks is free from motion artifacts indicated by the motion data” however these additions fail to clarify the how are the probabilities of the peaks computed and how is the predetermined data being used for this purpose. See rejection of claim 29. Further, the metes and bound of claim 40 with regard to the recitation that the computing the probabilities “is based on whether a section of the physiological waveform comprising the respective peaks is free from motion artifacts indicated by the motion data” are unclear. Claim 40 fails to particularly point and distinctly claim a positive active step of determining that a section of the physiological waveform comprising the peaks is free from motion artifacts and the claim fails to clearly set forth how to compute a probability based on whether a section of a waveform is free from artifacts. The relationship between a section of a waveform being free from motion artifacts and the computation of a probability is not set forth in such a way that one of sill in the art would understand how to compute probabilities based on a portion of a waveform being free of motion artifacts. Further o, one of skill in the art would not understand what aspect of the motion data indicates motions artifact in a waveform because the claim fails to particularly point and distinctly claim a step of identifying motion artifacts in a waveform. 
The metes and bounds of claims 42-45 are unclear as the limitations of these claims fails to clarify the issues of indefiniteness related to “computing probabilities for the respective peaks based on predetermined data indicative of one or more conditions; selecting a subset of the respective peaks based on the probabilities thereof as representing more accurate physiological information for the subject; and generating a physiological assessment of the subject based on the subset of the respective peaks that was selected” recited in claim 29 from which claims 42-45 depend.
The terms “higher probability” and “lower probability” in claims 43-45 are relative terms which render the claims indefinite. The term terms “higher probability” and “lower probability” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bound of claim 43-45 are unclear with regard to the recitation of “higher probability” and “lower probability”. The Specification fails to provide any guidance on what “higher” and “lower” probabilities constitute nor that “higher” or “lower” as they pertain to a probability can be ascertained from the Specification. 
Claims 18-19 and 28 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 14-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The MPEP at MPEP §2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
With respect to step (1): For claims 1, 15-29 and 35-45, the Answer is “Yes”, the claims are drawn to a method and devices. As such the claims fall into one of the four statutory categories of invention. However, for claims 30-34, the answer is “No”. The claim is not appropriately directed. The claims recite “A computer program product” which is non-patentable subject matter as recitations of a “program” reads on carrier waves which are non-transitory propagating signals and are not proper patentable subject matter because they do not fall within any of the four statutory categories of invention (in re Nuijten, Federal Circuit, 2006). 
While claims 30-34 are not directed to patent-eligible subject matter, for the purpose of compact prosecution the claims remain subject to the analysis herein as they pertain to the recitations of claim 1.
	With respect to step (2A)(1): The claims recite the abstract ideas of detecting peaks in a physiological waveform, selecting peaks, generating a physiological assessment of a subject, and computing probabilities.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and f a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot be practically performed in the mind  (MPEP 2106.04(a)(2) §§ III.A, III.B and IV). 
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP § 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP § 2106(b)).
	Mental processes recited in claims 1, 15, 29 and 30 include:

	“detecting respective peaks in a physiological waveform that represents physiological information collected from a subject over a period of time...”(mental step of identifying features in a waveform),
“selecting a subset of the respective peaks based on the probabilities thereof as representing more accurate physiological information for the subject” (mental step of selecting information) and
“generating a physiological assessment of the subject based on the subset of the respective peaks that was selected” (mental step of evaluating the physiological condition of a subject).
Mathematical concepts recited in claims 1, 15, 29 and 30 include: “computing probabilities for the respective peaks based on predetermined data indicative of one or more conditions” (mathematical calculation of a probability).
Therefore, the claims explicitly recite elements that, individually and in combination constitute one or more judicial exceptions. Accordingly, the claims recite abstract ideas.
With respect to step 2(A)(2):  The claims must therefore be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP § 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP § 2106.04(d)(I); MPEP § 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP § 2106.04(d)(III)).
Claim 1 recites the following additional element that is not an abstract idea: 
“executing, by at least one processor, computer program instructions stored in a non- transitory computer readable medium.”
This step is extra-solution activity which is not an abstract idea. However, executing program instructions does not impose any meaningful limitations on the abstract ideas, or how the abstract ideas are performed. See MPEP § 2106.05(g). This step represents nothing else than an instruction to perform the abstract ideas and is nominally directed to the main process. 
Claim 15 recites the following additional elements that are not an abstract idea: 
“at least one physiological sensor configured to detect and/or measure physiological information from a subject….”  and “a processor coupled to the sensor….”.
The physiological sensor does not implement the abstract ideas. Combining the sensor with the abstract ideas neither limits the structure of the physiological sensor, nor does it impose any meaningful limitations on how the abstract idea is performed. Hence, its inclusion in the claim only generally links the abstract idea to a highly generic technological environment: physiological monitoring. See MPEP § 2106.05(h)).
With regard to the processor, the claim does not describe any specific computational steps by which the processor performs or carries out the judicial exception, nor does it provides any details on how specific structures of the device are used to implement these functions. The claim requires nothing more than a generic computer element to perform the functions that constitute the judicial exception. Hence, the processor is a mere instruction to apply the abstract ideas using a processor, and therefore the claim does not integrate that abstract idea into a practical application. See MPEP § 2016.05(f).
 Claim 29 recites the following additional elements that are not an abstract idea: 
“an electronic circuit comprising a non-transitory computer readable medium” and “a processor.”
The claim does not describe any specific computational steps by which the electronic circuit comprising the non-transitory computer readable medium and the processor perform or carry out the judicial exception, nor do they provide any details on how specific structures of the device are used to implement these functions. The claim requires nothing more than generic computer elements to perform the functions that constitute the judicial exception. Hence, the circuit and the processor are mere instruction to apply the abstract ideas using generic computer elements, and therefore the claim does not integrate that abstract idea into a practical application. See MPEP § 2016.05(f).
Claim 30 recites the following additional elements that are not an abstract idea: 
“a non-transitory computer readable medium” and “a processor.”
The claim does not describe any specific computational steps by which the non-transitory computer readable medium and the processor perform or carry out the judicial exception, nor do they provide any details on how specific structures are used to implement these functions. The claim requires nothing more than generic computer elements to perform the functions that constitute the judicial exception. Hence, the non-transitory computer readable medium and the processor are mere instruction to apply the abstract ideas using generic computer elements, and therefore the claim does not integrate that abstract idea into a practical application. See MPEP § 2016.05(f).
Dependent claims 16-28 and 31-45 have been analyzed with respect to step (2A)(2). 
Claims 16, 17, 24, 25, 26, 31-35, 37-40 recite additional abstract limitations and further limit the recited abstract ideas. Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. 
Claims 18, 19 and 28 further limit the structure of the physiological sensor and the wearable device.
Claims 20 and 41-45 recite limitations of the predetermined data.
Claims 21-23 and 36 recite limitations to the information and the data used in the abstract ideas.
Claim 27 recites limitations of the waveform.
Accordingly, the claims are directed to abstract ideas which are NOT integrated into a practical application.
	With respect to step (2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract ideas, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract ideas (MPEP § 2106.05). The judicial exception alone cannot provide that inventive concept (MPEP § 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception (MPEP § 2106.05(A)(i-vi)).
With respect to claim 1, the additional extra-solution activity of executing, by a processor, computer program instructions do not rise to the level of significantly more than the judicial exceptions (abstract ideas).  
Tamura, T. et al., (2014), “Wearable photoplethysmographic sensors—past and present”, Electronics, 3(2), 282-302 discloses executing algorithms by a DSP for processing physiological information. See page 289-296 under “3.4 Signal processing”. As such, the prior art recognizes that executing computer program instructions by a processor is well-understood routine and conventional in the field of physiological signal processing.
With respect to claim 15, the additional limitation of a physiological sensor configured to detect or measure physiological information fails to rise to significantly more than the judicial exception Liang, T. et al. "Wearable medical monitoring systems based on wireless networks: A review." IEEE Sensors Journal 16.23 (2016): 8186-8199 discloses physiological sensors configured to measure physiological information. Se Figure 1 and col 1 of page 8187. Therefore, this element is well-understood, routine and conventional in the art.  This limitation does not improve the functioning of a computer, or comprise an improvement to any other technical field, it does not require or set forth a particular machine, it does not effect a transformation of matter, nor does it provide a non-conventional or unconventional step. As such these limitations fail to rise to the level of significantly more.
With respect to claims 15, 29 and 30 the computer related elements do not rise to the level of significantly more than the judicial exception. Processors and non-transitory computer readable medium are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). The additional elements are set forth at such a high level of generality that they can be met by a general-purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP § 2106.05(b)I-III).
The additional elements recited in claims 1, 15, 29 and 30 do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP §§2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract ideas, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 15-17, 20-27 and 29-45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2009/0326349 to McGonigle.
McGonigle teaches signal processing systems and methods for selecting a consistent portion of a signal for parameter identification (¶ 2).
With regard to claim 1, McGonigle teaches a physiological signal processing method, comprising: 
executing, by at least one processor, computer program instructions stored in a non- transitory computer readable medium to perform operations (¶ 50, 72; Figure 4) comprising: 
detecting respective peaks in a physiological waveform that represents physiological information collected from a subject over a period of time via at least one wearable device that comprises at least one physiological sensor and is worn by the subject; (Abstract, ¶ 22, 79).
computing probabilities for the respective peaks based on predetermined data indicative of one or more conditions; (¶ 112).
selecting a subset of the respective peaks based on the probabilities thereof as representing more accurate physiological information for the subject; (¶ 83; Figures 6-8).
generating a physiological assessment of the subject based on the subset of the respective peaks that was selected; (¶ 80-85; Figure 6).
With regard to claim 15, McGonigle teaches a wearable device (¶ 22), comprising: 
at least one physiological sensor configured to detect and/or measure physiological information from a subject over a period of time when the wearable device is worn by the subject; (¶ 22, 38-39; Figure 1) and 
a processor coupled to the sensor, (¶ 50, 72; Figures 2 and 4) 
wherein the processor is configured to 
detect respective peaks in a physiological waveform that represents physiological information collected from a subject over a period of time via at least one wearable device that comprises at least one physiological sensor and is worn by the subject; (Abstract, ¶ 22, 79).
compute probabilities for the respective peaks based on predetermined data indicative of one or more conditions; (¶ 112).
select a subset of the respective peaks based on the probabilities thereof as representing more accurate physiological information for the subject; (¶ 83; Figures 6-8).
generate a physiological assessment of the subject based on the subset of the respective peaks that was selected; (¶ 80-85; Figure 6).
With regard to claims 16 and 17, see McGonigle at ¶ 78-79, 83, 111 and Figures 5 and 7c. McGonigle teaches the selection of consistent parts of pa PPG signal which include combination of peaks (see figure 5) with variable interpeak distance.
With regard to claim 20, see McGonigle at ¶ 112.
With regard to claim 21, see McGonigle at ¶ 78-79.
With regard to claim 22, see McGonigle at ¶ 6, 56, 78-80.
With regard to claim 23, see McGonigle at ¶ 59-60.
With regard to claim 24, see McGonigle at Abstract, ¶ 3, 78, 94 and 112.
With regard to claim 25, see McGonigle at Abstract, ¶ 3, 78, 90-94 and 112.
With regard to claim 26, see McGonigle at ¶ 66.
With regard to claim 27, see McGonigle at ¶ 77.
With regard to claim 29, McGonigle teaches a physiological signal processing device  (Figure 2 and Figure 4), comprising: 
an electronic circuit comprising a non-transitory computer readable medium having computer program instructions stored therein, and at least one processor that is configured to execute the computer program instructions stored in the non-transitory computer readable medium to perform operations comprising: (¶ 22, 38-39, 50, 72; Figures 1, 2 and 4) 
detecting respective peaks in a physiological waveform that represents physiological information collected from a subject over a period of time via at least one wearable device that comprises at least one physiological sensor and is worn by the subject; (Abstract, ¶ 22, 79).
computing probabilities for the respective peaks based on predetermined data indicative of one or more conditions; (¶ 112).
selecting a subset of the respective peaks based on the probabilities thereof as representing more accurate physiological information for the subject; (¶ 83; Figures 6-8).
generating a physiological assessment of the subject based on the subset of the respective peaks that was selected; (¶ 80-85; Figure 6).
With regard to claim 30, McGonigle teaches computer program product for physiological signal processing, the computer program product comprising: a non-transitory computer readable medium having computer program instructions stored therein that, when executed by at least one processor, causes the at least one processor to perform operations comprising: (¶ 22, 38-39, 50, 51, 72; Figures 1, 2 and 4) 
detecting respective peaks in a physiological waveform that represents physiological information collected from a subject over a period of time via at least one wearable device that comprises at least one physiological sensor and is worn by the subject; (Abstract, ¶ 22, 79).
computing probabilities for the respective peaks based on predetermined data indicative of one or more conditions; (¶ 112).
selecting a subset of the respective peaks based on the probabilities thereof as representing more accurate physiological information for the subject; (¶ 83; Figures 6-8).
generating a physiological assessment of the subject based on the subset of the respective peaks that was selected; (¶ 80-85; Figure 6).
With regard to claims 31, 32, 37 and 38, see McGonigle at ¶ 78-79, 83, 111 and Figures 5 and 7c. McGonigle teaches the selection of consistent parts of a PPG signal which include combination of peaks (see figure 5) with variable interpeak distance.
With regard to claims 33 and 39, see McGonigle at Abstract, ¶ 3, 78, 90-94 and 112.
With regard to claim 34 and 40, see McGonigle at Abstract, ¶ 3, 78, 90-94 and 112.
With regard to claim 35, see McGonigle at ¶ 42, 80-85; Figure 6.
With regard to claim 36, see McGonigle at ¶ 6, 56, 59-60, 78-80.
With regard to claim 41, see McGonigle at ¶ 4, 54-55.
With regard to claim 42 and 43, see McGonigle at ¶ 4, 69 and 77.
With regard to claim 44 and 45, see McGonigle at Abstract, ¶ 3, 5, 17 and 78 and Figures 7A-7C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
B. Claims 18-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0326349 to McGonigle as applied to claim 15 above in view of US 2014/0288396 to LeBoeuf.
McGonigle teaches a device comprising a sensor configured to detect physiological information. The sensor includes a pulse oximeter sensor placed at a fingertip, toe, forehead or earlobe and is configured to acquire a photoplethysmography signal to measures pulse rate. See McGonigle at ¶ 22.
McGonigle does not teach that the device comprises one or more sensors that are distinct from the at least one physiological sensor, wherein the predetermined data is received from the one or more sensors (as in claim 18) and that the one or more sensors comprise one or more optical sensors and/or motion sensors (as in claim 19). Further, McGonigle does not teach that the wearable device comprises an earbud, an audio headset, a wrist strap, a wrist watch, an ankle bracelet, or an armband including the at least one physiological sensor integrated therein (as in claim 28).
With regard to claims 18 and 19, LeBoeuf teaches a device configured to detect physiological information via wearable device comprising a plurality of sensors (¶ 4, 79, figure 1) including a pulse oximeter sensor and an accelerometer for measuring body motion (¶ 76, 120). The device is configured to measure a physiological parameter through plethysmography (¶ 120)
McGonigle and LeBoeuf are directed to devices for monitoring physiological information via photoplethysmography.
Thus, McGonigle and LeBoeuf are directed to the same field of endeavor.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of McGonigle with LeBoeuf. One would have been motivated to do so and had a reasonable expectation of success in doing so because LeBoeuf teaches that when measuring pulse rate in a subject via photoplethysmography while the subject is walking, optical scatter associated with footstep-related skin vibrations may be misinterpreted as coming from a pulse. LeBoeuf also emphasizes that this problem can be especially difficult where footstep rates are on the order of normal human pulse rates and that, by measuring body motion via a motion sensor in the wearable device sampled pulse rate data can be processed to subtract, reduce, or eliminate signals associated with footsteps (see LeBoeuf at ¶ 120). One of skill in the art would be motivated for this modification because McGonigle is explicitly concerned with identifying noise components, including noise induced by movement of the patient, in order to prevent them from affecting measurements of physiological parameters (see McGonigle at ¶ 55). The skilled artisan would recognize that incorporating motion sensor in the wearable device would enable McGonigle identify motion-induced artifacts and thereby prevent said artifacts from affecting the physiological measurements.
With regard to claim 28, LeBoeuf teaches that the form factor of the wearable device includes a wrist-watch, belt, article of clothing, necklace, ring, body piercing, bandage, electrode, headband, glasses, sunglasses and an earpiece. See LeBoeuf at ¶ 5 and 141. LeBoeuf explains that, in particular, an earpiece is advantageous since the ear is an ideal location for a wearable health monitor since the ear is a relatively immobile platform that does not obstruct a person's movement or vision (¶ 75).
It would have been prima facie obvious to one with ordinary skill in the art to have before the effective filing date of the claimed invention to have combined the teachings of McGonigle with LeBoeuf. One would have modified the form factor of  McGonigle’s wearable device as any of a wrist-watch, belt, article of clothing, necklace, ring, body piercing, bandage, electrode, headband, glasses, sunglasses and an earpiece because all elements were known in the prior art and LeBoeuf teaches the form factor of wearable devices for monitoring physiological parameters via photoplethysmography may be modified to include any of a wrist-watch, belt, article of clothing, necklace, ring, body piercing, bandage, electrode, headband, glasses, sunglasses and an earpiece . See LeBoeuf at ¶ 141. In particular, one of skill in the art would be motivated to modify the form factor of McGonigle’s device as an earbud because this modification would lead to the predictable and advantageous result of unobtrusively monitor the individual’s physiology. See LeBoeuf at ¶ 77.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Verma, Ajay, et al. "A robust algorithm for derivation of heart rate variability spectra from ECG and PPG signals." 2013 29th Southern Biomedical Engineering Conference. IEEE, 2013, pg. 1-3. teaches a peak tracking and monitoring algorithm for detecting peaks in PPG signals.

Conclusion
No claims are allowed. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1671                                                                                                                                                                                                        /MARY K ZEMAN/Primary Examiner, Art Unit 1672